Name: Commission Regulation (EC) NoÃ 316/2006 of 22 February 2006 amending Regulation (EC) NoÃ 2535/2001 laying down detailed rules for applying Council Regulation (EC) NoÃ 1255/1999 as regards the import arrangements for milk and milk products and opening tariff quotas
 Type: Regulation
 Subject Matter: Asia and Oceania;  trade policy;  processed agricultural produce;  tariff policy
 Date Published: nan

 23.2.2006 EN Official Journal of the European Union L 52/22 COMMISSION REGULATION (EC) No 316/2006 of 22 February 2006 amending Regulation (EC) No 2535/2001 laying down detailed rules for applying Council Regulation (EC) No 1255/1999 as regards the import arrangements for milk and milk products and opening tariff quotas THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1255/1999 of 17 May 1999 on the common organisation of the market in milk and milk products (1), and in particular Article 29(1) thereof, Whereas: (1) Council Decision 2006/67/EC of 20 December 2005 on the conclusion of an Agreement in the form of an Exchange of Letters between the European Community and the Hashemite Kingdom of Jordan concerning reciprocal liberalisation measures and amending the EC-Jordan Association Agreement (the Association Agreement) as well as replacing Annexes I, II, III and IV and Protocols 1 and 2 to that Agreement (2), provides for free and unlimited access into the Community of cheese originating in Jordan. (2) Commission Regulation (EC) No 2535/2001 (3) lays down, inter alia, detailed rules for the application to milk and milk products of the import arrangements provided for the Association Agreement. Since the provisions relating to an import quota of cheese originating in Jordan are no more compatible with the free and unlimited access into the Community of that product as provided for in Protocol 1 of the Association Agreement as replaced by the Agreement in the form of an Exchange of Letters referred above, they should be deleted. (3) Chapter III of Regulation (EC) No 2535/2001 provides for a yearly tariff quota of butter originating in New Zealand. (4) Council Regulation (EC) No 2175/2005 of 21 December 2005 concerning the implementation of the Agreement in the form of an Exchange of Letters between the European Community and New Zealand pursuant to Article XXIV.6 and Article XXVIII of the General Agreement on Tariffs and Trade (GATT) 1994 relating to the modification of concessions in the schedules of the Czech republic, the Republic of Estonia, the Republic of Cyprus, the Republic of Latvia, the Republic of Lithuania, the Republic of Hungary, the Republic of Malta, the Republic of Poland, the Republic of Slovenia and the Slovak Republic in the course of their accession to the European Union, supplementing Annex I to Regulation (EEC) No 2658/87 on the tariff and statistical nomenclature and on the Common Customs Tariff (4), provides for an additional allocation of 735 tonnes of butter originating in New Zealand under the annual import tariff quota. It is therefore appropriate to adjust the quantity of butter under quota No 09.4589 referred to in Annex III.A to Regulation (EC) No 2535/2001. (5) Regulation (EC) No 2535/2001 should therefore be amended accordingly. (6) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 2535/2001 is amended as follows: 1. in Article 5, point (g) is deleted; 2. in Article 13(2), the second subparagraph is replaced by the following text: However, in the case of the quotas referred to in Article 5(c), (d), (e), (f) and (h), licence applications shall relate to at least 10 tonnes and to no more than the quantity available for each period.; 3. in Annex I, Part I.G is deleted; 4. in Annex III.A, the part relating to quota number 09.4589 is replaced by the text set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union. It shall apply from 1 January 2006. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 February 2006. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 160, 26.6.1999, p. 48. Regulation last amended by Commission Regulation (EC) No 1913/2005 (OJ L 307, 25.11.2005, p. 2). (2) OJ L 41, 13.2.2006, p. 1. (3) OJ L 341, 22.12.2001, p. 29. Regulation last amended by Regulation (EC) No 1036/2005 (OJ L 171, 2.7.2005, p. 19). (4) OJ L 347, 30.12.2005, p. 9. ANNEX Quota number CN code Description Country of origin Annual quota from January to December (tonnes) Maximum quota January-June (tonnes) Import duty (EUR/100 kg net weight) Rules for completing IMA 1 certificates 09.4589 ex 0405 10 11 ex 0405 10 19 Butter, at least six weeks old, of a fat content by weight of not less than 80 % but less than 82 %, manufactured directly from milk or cream without the use of stored materials, in a single, self-contained and uninterrupted process New Zealand 77 402 42 571 86,88 see Annex IV ex 0405 10 30 Butter, at least six weeks old, of a fat content by weight of not less than 80 % but less than 82 %, manufactured directly from milk or cream without the use of stored materials, in a single, self-contained and uninterrupted process which may involve the cream passing through a stage where the butterfat is concentrated and/or fractionated (the processes referred to as Ammix  and Spreadable )